20-2810
     Jiang v. Garland
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A206 998 935

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of October, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            REENA RAGGI,
 9            JOSEPH F. BIANCO,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   BIN JIANG,
15            Petitioner,
16
17                      v.                                       20-2810
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Stuart Altman, Esq., New York,
25                                      NY.
26
27   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
28                                      Attorney General; John S. Hogan,
 1                              Assistant Director; Rebecca
 2                              Hoffberg Phillips, Trial Attorney,
 3                              Office of Immigration Litigation,
 4                              United States Department of
 5                              Justice, Washington, DC.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner   Bin   Jiang,   a   native    and   citizen   of   the

12   People’s Republic of China, seeks review of an August 17,

13   2020, decision of the BIA affirming a June 28, 2018, decision

14   of an Immigration Judge (“IJ”) denying Jiang’s application

15   for asylum, withholding of removal, and relief under the

16   Convention Against Torture (“CAT”).          In re Bin Jiang, No.

17   A206 998 935 (B.I.A. Aug. 17, 2020), aff’g No. A206 998 935

18   (Immig. Ct. N.Y. City June 28, 2018).        We assume the parties’

19   familiarity with the underlying facts and procedural history.

20       Under the circumstances, we have reviewed both the IJ’s

21   and the BIA’s opinions.    See Wangchuck v. Dep’t of Homeland

22   Sec., 448 F.3d 524, 528 (2d Cir. 2006).        The IJ did not abuse

23   her discretion in denying a continuance for Jiang to submit

24   corroborating evidence, and substantial evidence supports the

25   agency’s determination that Jiang was not credible as to his


                                     2
 1   claim   that   he   narrowly   avoided   arrest   for   attending   an

 2   unregistered church in China and that he continues to attend

 3   church in the United States.

 4       We review the denial of a continuance “under a highly

 5   deferential standard of abuse of discretion.”                Morgan v.

 6   Gonzales, 445 F.3d 549, 551 (2d Cir. 2006).         An IJ “may grant

 7   a motion for continuance for good cause shown.”               8 C.F.R.

 8   § 1003.29 (2021).      The IJ did not abuse her discretion in

 9   declining to delay proceedings to provide Jiang additional

10   time to obtain and present corroborating documents given that

11   he had more than three years to do so.          See Morgan, 445 F.3d

12   at 551; cf. Chuilu Liu v. Holder, 575 F.3d 193, 198 (2d Cir.

13   2009) (providing that “the alien bears the ultimate burden of

14   introducing such evidence without prompting from the IJ”).

15       We review the agency’s adverse credibility determination

16   for substantial evidence, see Hong Fei Gao v. Sessions, 891

17   F.3d 67, 76 (2d Cir. 2018), and “the administrative findings

18   of fact are conclusive unless any reasonable adjudicator

19   would be compelled to conclude to the contrary,” 8 U.S.C.

20   § 1252(b)(4)(B).         “Considering     the     totality    of    the

21   circumstances, and all relevant factors, a trier of fact may

22   base a credibility determination on . . . the consistency


                                       3
 1   between      the   applicant’s     or       witness’s   written    and    oral

 2   statements (whenever made and whether or not under oath, and

 3   considering the circumstances under which the statements were

 4   made), the internal consistency of each such statement . . .

 5   , and any inaccuracies or falsehoods in such statements,

 6   without regard to whether an inconsistency, inaccuracy, or

 7   falsehood goes to the heart of the applicant’s claim, or any

 8   other relevant factor.”         8 U.S.C. § 1158(b)(1)(B)(iii).             “We

 9   defer . . . to an IJ’s credibility determination unless, from

10   the totality of the circumstances, it is plain that no

11   reasonable fact-finder could make such an adverse credibility

12   ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

13   2008); accord Hong Fei Gao, 891 F.3d at 76.

14          The   IJ    reasonably    relied        on    Jiang’s   inconsistent

15   statements regarding whether police threatened him at his own

16   home or at a fellow church member’s home, his omission of

17   that    encounter     from   his        asylum      application,    and    his

18   inconsistent statements regarding where he had lived and how

19   often he attended church in the United States.                 See 8 U.S.C.

20   § 1158(b)(1)(B)(iii); see also Hong Fei Gao, 891 F.3d at 78–

21   79 (providing that the agency may rely on omissions of facts

22   “that    a   credible   petitioner          would   reasonably     have   been


                                             4
 1   expected to disclose under the relevant circumstances”).

 2   Jiang did not compellingly explain the inconsistencies.           See

 3   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

 4   petitioner must do more than offer a plausible explanation

 5   for his inconsistent statements to secure relief; he must

 6   demonstrate that a reasonable fact-finder would be compelled

 7   to credit his testimony.” (quotation marks omitted)).

 8       Having    questioned    Jiang’s      credibility,   the   agency

 9   reasonably relied further on his failure to rehabilitate his

10   claim with corroborating evidence.         “An applicant’s failure

11   to corroborate his or her testimony may bear on credibility,

12   because the absence of corroboration in general makes an

13   applicant unable to rehabilitate testimony that has already

14   been called into question.”       Biao Yang v. Gonzales, 496 F.3d

15   268, 273 (2d Cir. 2007).    Jiang failed to provide documentary

16   evidence from fellow church members or from his church to

17   corroborate his church attendance in China or the United

18   States, despite having more than three years to obtain such

19   evidence.    The   agency   did    not   err   in   concluding   that

20   affidavits from his wife and parents did not adequately

21   corroborate his attendance because they do not attend church

22   with him.    See Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.


                                       5
 1   2013) (“We generally defer to the agency’s evaluation of the

 2   weight to be afforded an applicant’s documentary evidence.”).

 3        The inconsistencies and lack of corroboration provide

 4   substantial evidence for the agency’s adverse credibility

 5   determination.      See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 6   Lin, 534 F.3d at 167; see also Likai Gao v. Barr, 968 F.3d

 7   137, 145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency

 8   might preclude an alien from showing that an IJ was compelled

 9   to   find   him   credible.     Multiple     inconsistencies    would   so

10   preclude even more forcefully.”).             That adverse credibility

11   determination     is   dispositive      of    asylum,   withholding     of

12   removal, and CAT relief because all three claims were based

13   on the same factual predicate.             See Paul v. Gonzales, 444

14   F.3d 148, 156–57 (2d Cir. 2006).             Accordingly, we need not

15   reach the agency’s alternative finding that Jiang failed to

16   satisfy     his   burden   of    proving     a   well-founded   fear    of

17   persecution on account of his religious practice in the United

18   States.     See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As

19   a general rule courts and agencies are not required to make

20   findings on issues the decision of which is unnecessary to

21   the results they reach.”).

22


                                         6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7